
	

113 HR 5435 IH: Medicare Home Infusion Site of Care Act of 2014
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5435
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Engel (for himself, Mr. Tiberi, Mr. Larson of Connecticut, Mr. Harper, Mr. Meehan, Ms. Pingree of Maine, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for the coverage of home as a site of
			 care for infusion therapy under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the Medicare Home Infusion Site of Care Act of 2014.
		2.FindingsCongress finds the following:
			(1)The Medicare fee-for-service program covers infusion therapy in the hospital, skilled nursing
			 facility, physician office, and hospital outpatient department, but does
			 not cover the full range of services for the provision of infusion
			 therapies in a patient’s home.
			(2)The Medicare program is presently the only major health care payer in the United States that does
			 not provide comprehensive coverage of home infusion therapy.
			(3)As a result of the Medicare program not providing for comprehensive coverage of home infusion
			 therapy, many Medicare beneficiaries are unable to obtain infusion therapy
			 in the most cost-effective and convenient setting of their home, and
			 physicians are deprived of the ability to select the best site of care for
			 their patients.
			(4)The Medicare program is paying for institutional care for the provision of infusion therapy in many
			 instances when such institutional care could be avoided if the Medicare
			 program provided coverage for home infusion therapy.
			(5)The Government Accountability Office found in a 2010 report that home infusion therapy is utilized
			 widely by private payers providing health insurance coverage for
			 individuals enrolled under such coverage and that such private payers
			 generally are satisfied with the quality of care and the savings they
			 achieve through avoided institutionalizations.
			(6)A recent study has reported a potential savings for Medicare if infusion therapies were covered in
			 the home site of care.
			3.Medicare coverage of home infusion therapy
			(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection (s)(2)—
					(A)by striking and at the end of subparagraph (EE);
					(B)by inserting and at the end of subparagraph (FF); and
					(C)by inserting at the end the following new subparagraph:
						
							(GG)home infusion therapy (as defined in subsection (iii)(1));; and
					(2)by adding at the end the following new subsection:
					
						(iii)Home Infusion Therapy(1)The term home infusion therapy means the items and services described in paragraph (2) furnished to an individual, who is under
			 the care of a physician, which are provided by a qualified home infusion
			 therapy supplier under a plan (for furnishing such items and services to
			 such individual) established and periodically reviewed by a physician,
			 which items and services are provided in an integrated manner in the
			 individual’s home in conformance with uniform standards of care
			 established by the Secretary and in coordination with the provision of
			 covered infusion drugs under part D. The Secretary shall establish such
			 standards after taking into account the standards commonly used for home
			 infusion therapy by Medicare Advantage plans and in the private sector and
			 after consultation with all interested stakeholders.
							(2)The items and services described in this paragraph are the following:
								(A)Professional services, including nursing services (other than nursing services covered as home
			 health services), provided in accordance with the plan (including
			 administrative, compounding, dispensing, distribution, clinical
			 monitoring, and care coordination services) and all necessary supplies and
			 equipment (including medical supplies such as sterile tubing and infusion
			 pumps).
								(B)Other items and services the Secretary determines appropriate to administer infusion drug therapies
			 to an individual safely and effectively in the home.
								(3)For purposes of this subsection:
								(A)The term home means a place of residence used as an individual’s home and includes such other alternate settings
			 as the Secretary determines.
								(B)The term qualified home infusion therapy supplier means any pharmacy, physician, or other provider licensed by the State in which the pharmacy,
			 physician, or provider resides or provides services, whose State
			 authorized scope of practice includes dispensing authority and that—
									(i)has expertise in the preparation of parenteral medications in compliance with enforceable standards
			 of the United States Pharmacopoeia and other nationally recognized
			 standards that regulate preparation of parenteral medications as
			 determined by the Secretary and meets such standards;
									(ii)provides infusion therapy to patients with acute or chronic conditions requiring parenteral
			 administration of drugs and biologicals administered through catheters or
			 needles, or both, in a home; and
									(iii)meets such other uniform requirements as the Secretary determines are necessary to ensure the safe
			 and effective provision and administration of home infusion therapy on a
			 7-day-a-week, 24-hour basis (taking into account the standards of care for
			 home infusion therapy established by Medicare Advantage plans and in the
			 private sector), and the efficient administration of the home infusion
			 therapy benefit.
									(4)A qualified home infusion therapy supplier may subcontract with a pharmacy, physician, provider, or
			 supplier to meet the requirements of paragraph (3)(B)..
				(b)Payment for Home Infusion TherapySection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:
				
					(p)Payment for home infusion therapy
						(1)In generalThe Secretary shall determine a per diem schedule for payment for the professional services
			 (including nursing services), supplies, and equipment described in section
			 1861(iii)(2)(A) for each infusion therapy type that reflects the
			 reasonable costs which must be incurred by efficiently and economically
			 operated qualified home infusion therapy suppliers to provide such
			 services, supplies, and equipment in conformity with applicable State and
			 Federal laws, regulations, and the uniform quality and safety standards
			 developed under section 1861(iii)(1) and to assure that Medicare
			 beneficiaries have reasonable access to such therapy.
						(2)ConsiderationsIn developing the per diem schedule under this subsection, the Secretary shall consider recent
			 credible studies about the costs of providing infusion therapy in the
			 home, consult with home infusion therapy suppliers, consider payment
			 amounts established by Medicare Advantage plans and private payers for
			 home infusion therapy, and, if necessary, conduct a statistically valid
			 national market analysis involving the costs of administering infusion
			 drugs and of providing professional services necessary for the drugs’
			 administration.
						(3)Annual updatesThe Secretary shall update such schedule from year to year by the percentage increase in the
			 Consumer Price Index for all urban consumers (United States city average)
			 for the 12-month period ending with June of the preceding year. The
			 Secretary may modify the per diem schedule with respect to beneficiaries
			 who qualify for home infusion therapy services under section 1861(iii)(1)
			 but who receive nursing services as home health services..
			(c)Conforming amendments
				(1)Payment referenceSection 1833(a)(1) of the Social Security Act (42 U.S.C. 13951(a)(1)) is amended—
					(A)by striking and before (Z); and
					(B)by inserting before the semicolon at the end the following: , and (AA) with respect to home infusion therapy, the amounts paid shall be determined under
			 section 1834(p).
					(2)Direct paymentThe first sentence of section 1842(b)(6) of the Social Security Act (42 U.S.C. 1395u(b)(6)) is
			 amended—
					(A)by striking and before (H); and
					(B)by inserting before the period at the end the following: , and (I) in the case of home infusion therapy, payment shall be made to the qualified home
			 infusion therapy supplier.
					(3)Exclusion from durable medical equipment and home health servicesSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
					(A)in subsection (m)(5)—
						(i)by striking and before durable medical equipment and inserting a comma; and
						(ii)by inserting before the semicolon at the end the following: , and supplies used in the provision of home infusion therapy after excluding other drugs and
			 biologicals; and
						(B)in subsection (n), by adding at the end the following: Such term does not include home infusion therapy, other than equipment and supplies used in the
			 provision of insulin..
					(4)Application of accreditation provisionsThe provisions of section 1865(a) of the Social Security Act (42 U.S.C. 1395bb(a)) apply to the
			 accreditation of qualified home infusion therapy suppliers in the same way
			 as they apply to other suppliers.
				4.Medicare coverage of home infusion drugs
			Section 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e)) is amended—
			(1)in paragraph (1)—
				(A)by striking or at the end of subparagraph (A);
				(B)by striking the comma at the end of subparagraph (B) and inserting, ; or; and
				(C)by inserting after subparagraph (B) the following new subparagraph:
					
						(C)an infusion drug (as defined in paragraph (5)),; and
				(2)by adding at the end the following new paragraph:
				
					(5)Infusion drug definedFor purposes of this part, the term infusion drug means a parenteral drug or biological administered via an intravenous, intraspinal,
			 intra-arterial, intrathecal, epidural, subcutaneous, or intramuscular
			 access device or injection, and may include a drug used for catheter
			 maintenance and declotting, a drug contained in a device, additives
			 including but not limited to vitamins, minerals, solutions, and diluents,
			 and other components used in the provision of home infusion therapy..
			5.Ensuring beneficiary access to home infusion therapy
			(a)Objectives in implementationThe Secretary of Health and Human Services shall implement the Medicare home infusion therapy
			 benefit under the amendments made by this Act in a manner that ensures
			 that Medicare beneficiaries have timely and appropriate access to infusion
			 therapy in their homes and that there is rapid and seamless coordination
			 between drug coverage under part D of title XVIII of the Social Security
			 Act and coverage for home infusion therapy services under part B of such
			 title to avoid the filing of duplicative or otherwise improper claims.
			 Specifically, the Secretary shall ensure that—
				(1)the benefit is practical and workable with minimal administrative burden for beneficiaries,
			 qualified home infusion therapy suppliers, physicians, prescription drug
			 plans, MA–PD plans, and Medicare Advantage plans, and the Secretary shall
			 consider the use of consolidated claims encompassing covered part D drugs
			 and part B services, supplies, and equipment under such part B to ensure
			 the efficient operation of this benefit;
				(2)any prior authorization or utilization review process is expeditious, allowing Medicare
			 beneficiaries meaningful access to home infusion therapy;
				(3)medical necessity determinations for home infusion therapy will be made—
					(A)except as provided in subparagraph (B), by Medicare administrative contractors under such part B
			 and communicated to the appropriate prescription drug plans; or
					(B)in the case of an individual enrolled in a Medicare Advantage plan, by the Medicare Advantage
			 organization offering the plan; and an individual may be initially
			 qualified for coverage for such benefit for a 90-day period and subsequent
			 90-day periods thereafter;
					(4)except as otherwise provided in this section, the benefit is modeled on current private sector
			 coverage and coding for home infusion therapy; and
				(5)prescription drug plans and MA–PD plans structure their formularies, utilization review protocols,
			 and policies in a manner that ensures that Medicare beneficiaries have
			 timely and appropriate access to infusion therapy in their homes.
				(b)ReportNot later than January 1, 2018, the Comptroller General of the United States shall submit a report
			 to Congress on Medicare beneficiary access to home infusion therapy. Such
			 report shall specifically address whether the objectives specified in
			 subsection (a) have been met and shall make recommendations to Congress
			 and the Secretary of Health and Human Services on how to improve the
			 benefit and better ensure that Medicare beneficiaries have timely and
			 appropriate access to infusion therapy in their homes.
			6.Effective dateThe amendments made by this Act shall apply to home infusion therapy furnished on or after January
			 1, 2015.
		
